Citation Nr: 1633702	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extraschedular evaluation for degenerative arthritis of the left wrist.

2.  Entitlement to an extraschedular evaluation for degenerative arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1983 to July 1988; from November 1992 to November 1996; and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

The Board issued a decision in November 2014, which granted a 10 percent rating for each wrist from December 5, 2008 to July 28, 2010, and denied ratings in excess of 10 percent from July 28, 2010.  

The Veteran appealed only the portion of the Board's November 2014 decision that declined to refer the claims for extraschedular consideration to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court set aside the November 2014 Board decision with respect to the determination that referral for extraschedular consideration was not warranted and remanded that matter for further proceedings consistent with the Memorandum Decision.  The Court dismissed the issues pertaining to an increased schedular evaluation for the right and left wrist disabilities.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Court's March 2016 Memorandum Decision noted the Veteran had symptoms including pain while at rest, as well as the need for wrist splints and accommodations at work such as the use of voice recognition software.  In light of the Court's decision, the Board finds that referral of the claims to the Director of the Compensation Service to consider the assignment of extraschedular ratings for the Veteran's degenerative arthritis of the left and right wrists pursuant to the provisions of 38 C.F.R. § 3.321(b).  This analysis should consider the entire period of appeal, namely since December 5, 
2008.  Additionally, the Federal Circuit held the plain language of 38 CFR 3.321(b)(1) "indicates that referral for extraschedular evaluation may be based on the collective impact of the Veteran's disabilities," and a claimant may be entitled to "referral for extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014). 

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any additional development deemed necessary, request the Director of the Compensation Service to consider the assignment of extraschedular ratings for the Veteran's degenerative arthritis of the left and right wrists pursuant to the provisions of 38 C.F.R.   § 3.321(b).  This analysis should consider the entire period of appeal, namely since December 5, 2008 and  the holding in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

2.  Then, readjudicate whether entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted for service-connected degenerative arthritis of the left and right wrists.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




